DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 21 and 23, the claims each recite that the core-layer composition comprises a second blend of a second plurality of hygroscopic polymers.  Claims 21 are each dependent from claims 1 and 22, which recite that the core-layer composition comprises a core-layer highly breathable polymer.  Applicants’ specification does not appear to teach that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 21-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-18 and 21-25, claims 1, 17 and 22 each recite that the first-skin-layer composition consists of a first blend of a first plurality of first-skin-layer highly breathable polymers.  It is unclear exactly what the first-skin-layer composition necessarily consists of. For example, does the first-skin-layer composition only consist of a plurality of first-skin-layer highly breathable polymers where the polymers are all the same, or a plurality of first-skin-layer highly breathable polymers where the polymers are all highly breathable but not required to be the same.  Additionally, since the claim requires a blend, it is unclear if any other materials may be present in the blend, so long as the blend includes a first plurality of first-skin-layer highly breathable polymers.
Regarding claims 21 and 23, the claims each recite that the core-layer composition comprises a second blend of a second plurality of hygroscopic polymers.  Claims 21 are each dependent from claims 1 and 22, which recite that the core-layer composition comprises a core-
Additionally, it is unclear if the recitation of a second blend of a second plurality of hygroscopic polymer is intended to further specify the core-layer highly breathable polymer of claims 1 and 22, or if the recitation of a second blend of a second plurality of hygroscopic polymer is intended to be separate from the polymer recited in claims 1 and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 21-25 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2016/0176168 to Zhao, as evidenced by the Material Safety Data Sheet for Arnitel VT3108 (herein referred to as “MSDS 1”) and the Material Safety Data Sheet for Arnitel EM400 (herein referred to as “MSDS 2”).
Regarding claims 1-18 and 21-25, Zhao teaches breathable multilayer films including a monolithic core layer comprising at least one highly breathable polymer and a first skin layer 
Regarding the first-skin-layer composition consisting of a first blend of a first plurality of first-skin-layer high breathable polymers, as set forth above, Zhao teaches that the first-skin-layer and second-skin-layer may comprise a copolyester thermoplastic elastomer such as ARNITEL.  Zhao teaches that the process for forming a breathable multilayer film comprises forming a core-layer polymer melt, forming a first-skin-layer polymer melt and co-extruding the core-layer polymer melt and the first-skin-layer polymer melt to form a monolithic core layer and a first skin layer (Zhao, paragraph 0078).  Although Zhao teaches that the first skin layer may further comprise a filler (Id., paragraph 0055), Zhao does not appear to require a filler.  Zhao teaches at Figs. 2A and 2B different embodiments comprising a skin layer with a filler such that the skin layer exhibits protrusions, resulting in a lower coefficient of friction, and a skin layer substantially free of filler (Id., paragraph 0070).  Note that Zhao teaches that “substantial” 
  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the breathable multilayer film of Zhao, wherein the skin layers comprise a blend of first-skin-layer polymers only, as suggested by Zhao, motivated by the desire of forming a conventional breathable multilayer film which does not exhibit protrusions based on the totality of the teachings of Zhao.
Although Zhao teaches the same copolyester thermoplastic elastomer such as ARNITEL in the core layer and the skin layers as taught by Applicants’ specification, Zhao does not appear to specifically teach the claimed water absorption rates of the layers and the claimed relationship.  However, as set forth above, Zhao teaches that the skin layers and the core layers comprise highly breathable polymers such as ARNITEL, and that the skin layers may comprise the same or different highly breathable polymer from the core layer.  Additionally, Zhao teaches that both the first and second skin layers are less hygroscopic and less tacky than the core layer.  One of ordinary skill in the art would recognize that a less hygroscopic skin layer would entail that the skin layers are less polar than a higher hygroscopic core layer.  Additionally, Zhao teaches in the Examples, such as at Example 2, a multilayer film wherein the core layer is made from ARNITEL VT3108 and the skin layers comprise ARNITEL EM400 (Zaho, paragraph 0094).  As evidenced by MSDS 1 and MSDS 2, ARNITEL VT3108 has a water absorption of 33% and ARNITEL EM400 has a water absorption of 0.75% measured according to ISO 62.  Therefore, the core layer inherently comprises a water absorption rate at least about 10 to about 50 times 
Regarding the first-skin-layer composition consisting of a first blend of a first plurality of first-skin-layer high breathable polymers, the first skin layer and the second skin layer being devoid of a pore-forming filler, and the skin layers being monolithic, Zhao teaches that each of the skin layers are monolithic and free of pores (Zhao, paragraphs 0064, 0068).  Zhao defines a “monolithic” film to comprise any film that is continuous and substantially free or free of pores (Id., paragraph 0021).  Note that although Zhao teaches the incorporation of a filler, Zhao appears to teach that the fillers are not required.  Consistent with the teachings of Zhao that the skin layers may not comprise fillers, that the skin layers are monolithic, and that monolithic means that the film is substantially free or free of pores, the skin layers are devoid of a pore-forming filler as claimed.
Regarding claims 3 and 11-14, Zhao teaches that the multilayer film has a low basis weight, comprising from about 5 to about 20 gsm (Zhao, paragraph 0067), and an overall thickness of 20 microns (Id., paragraph 0058).  Zhao teaches that the core-to-skin ratio may be used to estimate the relative thickness of the core and skin layers (Id.).  Zhao teaches that the core layer may have a thickness comprising about 12 microns and the aggregate of the skin layers would be estimated as comprising about 8 microns, such as the first and second skin layers comprising substantially the same thickness, estimated to each comprise about 4 microns (Id.).  Zhao teaches that the multilayer film may comprise no more than about 20% by weight of the first skin layer, the second skin layer, or an aggregate of the first and the second skin layer (Id., paragraph 0061).  Based on the basis weight and thickness, the multilayer film of Zhao would have a density within the claimed range. Note that in the case where the claimed ranges overlap In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, regarding the claimed contact angle, Zhao teaches a substantially similar structure and composition as claimed, including a substantially similar skin layer.  Therefore, the claimed property appears to be inherent to the structure of Zhao.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.
Regarding claims 8, 22, and 23, Zhao does not require a soft polymer having a Tg below 0°C or a pore-forming filler in each of the layers (Zhao, paragraph 0050, claim 1).
Regarding claim 10, Zhao teaches that the multilayer film may have a high MVTR, such as at least about 750 g/m2/day as determined by ASTM E96D (Zhao, paragraph 0065).  
Regarding claims 17 and 18, Zhao teaches laminating the breathable multilayer film to a fibrous layer with an adhesive (Zhao, paragraphs 0072, 0073). 
Regarding claims 21-23, Zhao teaches that the monolithic core layer may comprise one or more hygroscopic highly breathable polymers (Zhao, paragraph 0008). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, as applied to claims 1-18 and 21-25 above.
Regarding claim 3, as set forth above, the density appears to be taught by Zhao.  Alternatively, since Zhao teaches a basis weight and thickness which would result in the claimed .

Claims 8, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, as applied to claims 1-18 and 21-25 above, as evidenced by US Pub. No. 2003/0044601 to Phillips.
Regarding claims 8, 22 and 23, as set forth above, Zhao does not require a soft polymer having a Tg below 0°C or a pore-forming filler in each of the layers (Zhao, paragraph 0050, claim 1).  Alternatively, Zhao does not require the core layer to comprise a non-breathable material (see Id., claim 1).  Additionally, Zhao teaches that the non-breathable materials may comprise a thermoplastic resin such as polyethylene, polypropylene, polyester, polyamide, polyvinyl chloride and others (Id., paragraph 0025).  As evidenced by at least Phillips, polyamides and polyesters have a dry glass transition temperature of equal to or greater than 42°C (Phillips, paragraph 0033).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the breathable multilayer film of Zhao, wherein the non-breathable materials of the skin layers comprise a polyamide or a polyester, as suggested by Zhao, which inherently comprise a Tg above 0°C, as evidenced by Phillips, motivated by the desire of forming a conventional breathable multilayer film based on the totality of the teachings of Zhao.



Response to Arguments
Applicants’ arguments filed October 8, 2021, have been fully considered but they are not persuasive. Applicants argue that Zhao expressly teaches the need for a film having a reduced coefficient of friction, which is realized by the incorporation of a particular weight percentage range of filler into the skin layers, as the skin layers must include the combination of three components, and the filler is key for imparting the required coefficient of friction.  Examiner respectfully disagrees.  Note that the current rejection is based on 35 U.S.C. 103 instead of the previous 35 U.S.C. 102/103, due to Applicants’ amendments.  
As set forth above, although Zhao teaches that the first skin layer may further comprise a filler, Zhao does not appear to require a filler.  Zhao teaches at Figs. 2A and 2B different embodiments comprising a skin layer with a filler such that the skin layer exhibits protrusions, resulting in a lower coefficient of friction, and a skin layer substantially free of filler.  Note that Zhao teaches that “substantial” may encompass the whole amount.  Therefore, “substantially free” of filler encompasses the skin layer being free of filler.  Additionally, note that Zhao teaches a single layer film only comprising core-layer highly breathable polymers, may have a low coefficient of friction, without requiring a filler.  Therefore, it is reasonable for one of ordinary skill to expect that a low coefficient of friction is attainable with and without a filler.
  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the breathable multilayer film of Zhao, wherein the skin layers comprise a blend of first-skin-layer polymers only, as suggested by Zhao, motivated by the desire of forming a conventional breathable multilayer film which does not exhibit protrusions based on the totality of the teachings of Zhao.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786